Rutter, Deputy Attorney General,
You have requested us to answer certain questions concerning the Uniform Vital Statistics Act of May 21, 1943, P. L. 414. Your questions are as follows:
1. Does section 30 of said act require a person who performs a marriage ceremony to file a duplicate marriage certificate within ten days after the ceremony, or within 30 days thereafter?
2. Does section 30 of said act require the officer issuing a marriage license to forward a duplicate marriage certificate filed with him to the Department of Health on or before the fifteenth day of the month following that in which such certificate was filed?
3. What is the fee which the officer issuing a mar-, riage license may charge and collect therefor?
We shall answer the foregoing questions seriatim.
Section 1 of the Act of June 23, 1885, P. L. 146, as amended by the Act of May 6, 1909, P. L. 446, 48 PS §1, provides that from and after October 1, 1885, no person shall be married within this Commonwealth until first obtaining a license for such purpose from the clerk of the orphans’ court in the county where the marriage is performed, and sets forth the form of such license. Said section also provides that the license shall have appended to it two certificates, one marked original and one marked duplicate, to be filled in by the person performing the ceremony, certifying that the ceremony was performed by such person. The original certificate shall be given to the persons married, and the duplicate certificate shall be returned to the clerk of the orphans’ court who issued the marriage license.
Section 2 of said act, 48 PS §4, provides that the clerks of orphans’ courts shall keep a marriage license docket for a complete record of the issuance of marriage licenses.
*394Section 4 of said act, 48 PS §7, provides that the duplicate marriage.eertificate shall be returned by the person who performs the marriage ceremony to the clerk of the orphans’ court who issued the marriage license within 30 days after the performance of the ceremony, and said clerk shall thereupon enter in the marriage docket such duplicate certificate.
Section 1 of the Act of May 2,1925, P. L. 494, 48 PS §18, sets forth the fee which is to be charged by clerks of orphans’ courts for issuing a marriage license. This fee is $2.50 — $2 for the use of the clerk of the orphans’ court and 50 cents for the use of the Commonwealth.
• We are informed that it has been the consistent practice of the clerks of orphans’ courts to retain those marriage certificates filed with them, and that no record thereof has heretofore been transmitted to or maintained by the Department of Health.
Section 30 of the Uniform Vital Statistics Act, supra, provides as follows:
“Registration of Marriages; Marriage Certificates Filed. — Every person who performs a marriage ceremony shall prepare and sign a certificate of marriage in duplicate, one of which shall be given to the parties and the other filed by him, within ten days after the ceremony, with the officer who issued the marriage license. Every officer who issues a marriage license shall forward to the department, on or before the 15th day of each calendar month, the certificates of marriage which were filed with him during the preceding calendar month.”
It is obvious that section 30 of the Uniform Vital Statistics Act conflicts with the before-mentioned provisions of the Act of 1885. One or the other must prevail unless both, being in pari materia, can possibly be construed together as one law: Statutory Construction Act of May 28, 1937, P. L. 1019, sec. 62, 46 PS §562. If the provisions of these two statutes are irreconcilable, those of the Uniform Vital Statistics *395Act, being the latest in date of final enactment, will prevail: Statutory Construction Act, sec. 66, 46 PS §566.
The requirement in the Act of 1885 that the person performing the marriage ceremony must return the duplicate marriage certificate to the officer issuing the marriage license within 30 days after the performance of a marriage ceremony cannot, of course, be reconciled with the provision in section 30 of the Uniform Vital Statistics Act that the return of such duplicate marriage certificate must be made within 10 days after the ceremony. Therefore, the requirement of section 30 of the Uniform Vital Statistics Act prevails over the inconsistent provision of the Act of 1885, and to that extent repeals such provision. This answers your first question.
It matters not what the present practice of the clerks of orphans’ court is with relation to the retention of duplicate marriage certificates filed with them, in view of the provisions of section 30 of the Uniform Vital Statistics Act above cited and quoted. This section expressly requires the officer issuing a marriage license to forward to the Department of Health all duplicate certificates of marriage filed with him. All such certificates filed in any calendar month must be forwarded by such officer to the department on or before the fifteenth day of the succeeding calendar month. Prior to the Uniform Vital Statistics Act there was no such requirement, which explains why the clerks of orphans’ courts formerly retained these certificates. This satisfies your second inquiry.
As hereinbefore set forth, the Act of 1925 stipulates a fee of $2.50 for the issuance of a marriage license— $2 for the use of the clerk of the orphans’ court and 50 cents for the Commonwealth. Under said act, although $2 of this fee was for the use of such clerk, it was not stipulated that this portion of the fee was in payment of any particular act performed by the clerk *396of the orphans’ court in issuing marriage licenses. Apparently the $2 was to cover all acts required by the clerk of the orphans’ court, in connection with the issuance of marriage licenses.
Section 31 of the Uniform Vital Statistics Act is as follows:
“Marriage License Fees. — Every officer authorized to issue marriage licenses shall be paid a recording fee of fifty cents for each marriage certificate filed with him, and forwarded by him to the department. The recording fee shall be paid by the applicant for the license and be collected, together with the fee, for the license.”
It is quite clear from the foregoing that a new and additional amount is added to the fee heretofore required of applicants for marriage licenses, namely, 50 cents. This 50 cents is to compensate the officer issuing a marriage license and recording the marriage certificate filed with him, and by him forwarded to the Department of Health. From and after September 1, 1943, the effective date of the Uniform Vital Statistics Act, the total fee for the issuance of a marriage license will be $3 — $2.50 for the use of the clerk of the orphans’ court and 50 cents for the use of the Commonwealth.
Section 33 of the act provides as follows:
“Clerk of Court to be Paid Statistical Recording Fee. — The clerk of the court shall be paid fifty cents for each certificate prepared and forwarded by him to the department as above provided.”
This section, however, does not add to the total fee already stipulated, namely, $3, an additional 50 cents. The 50 cents mentioned in section 33 is in payment to the clerk of the orphans’ court for his preparation of certificates of decrees of divorce, annulment of marriage, adoption, or annulment of adoption, and his forwarding of the same to the department, as required by section 32 of the act,
*397Although not specifically asked by you, there is an incidental question in the premises concerning which inquiries have been made, which we shall answer. This relates to the recording of the duplicate marriage certificates filed with the officers issuing marriage licenses. Although the Uniform Vital Statistics Act nowhere expressly requires the recording of duplicate marriage certificatse by the officers with whom they are filed, the implication is clear that such officers must record such certificates before forwarding them to the Department of Health. The language of section 31 cited and quoted above clearly indicates this. The 50 cents additional fee is a “recording fee”. It is twice called this in such section. Furthermore, section 4 of the Act of 1885, supra, 48 PS §7, provides that upon the filing of a duplicate marriage certificate with a clerk of the orphans’ court he “shall immediately enter the same on the docket, where the marriage license of said person is recorded . . .” It is so clear that the legislature intended these certificates to be recorded that we make no further comment.
It is our opinion, therefore, and you are accordingly advised that:
1. Duplicate marriage certificates must be filed by the persons performing a marriage ceremony within 10 days after such ceremony, such filing to be with the officers who issue the marriage licenses.
2. Duplicate marriage certificates filed with officers issuing marriage licenses must be forwarded by officers with whom they are filed to the Department of Health, on or before the fifteenth day of the month following that in which such certificates were filed.
3. The total fee to be charged by officers issuing marriage licenses shall be $3 — $2.50 for the use of the clerk of the orphans’ court of the county wherein the license is issued, and 50 cents for the use of the Commonwealth.
*398It is our further opinion that duplicate marriage certificates filed with officers issuing marriage licenses must be recorded by such officers in the marriage dockets kept by them prior to their being forwarded to the Department of Health, and we so advise you.